Title: Enclosure: Thoughts on the Navigation of the United States, and concerning further means of encouraging it, 5 March 1791
From: Coxe, Tench
To: Jefferson, Thomas


EnclosureThoughts on the Navigation of the United States, and concerning further means of encouraging it.
The following propositions are freely hazarded by way of opening the subject. None of them should be tenaciously insisted on, nor will they it is hoped be hastily rejected. If on reflexion they shall appear reasonable and safe, they may serve to guide us in this interesting and difficult enquiry. It is affirmed then—

1. That there is no branch of business in which the people of the United States are more skilful and expert than in the building and navigating of ships.
2. That no people excel the citizens of the United States in building and navigating of ships.
3. That the territories of the United States contain greater quantities of the materials for building and equipping ships than any other country bordering on an ocean.
4. That there are few or no manufactures essentially necessary to the building and out fit of ships, but which are either well established in the United States or of which the establishment is rendered certain by satisfactory experiments.
5. That we have derived and shall continue to acquire many and very valuable citizens and much capital from foreign nations by the temptations which have been and may be presented to them in a prosperous navigation resulting from an highly productive Agriculture and carried on in excellent and cheap ships, remarkably well supplied with cheap necessaries and refreshments.
6. That there is no object in the affairs of the United States to which the aid of men and capital are more frequently or more easily derived from Europe than that of navigation.
7. That such measures for the encouragement of our national shipping as will not injure our agriculture, by closing some vent for our produce or some inlet of supply may generally be deemed safe and expedient.
8. That such measures as will favor our navigation, without encreasing the burdens upon foreign ships, will be less offensive to them and less likely to produce what are termed retaliating measures on their part, than those which while they operate only the same degree of benefit to our shipping, encrease the actual burden upon theirs.
9. That it is better for our landed interest that we promote our navigation by decreasing the actual burdens on our own ships, than by laying equivalent additional burdens upon those of foreigners: because a duty on the vehicle, which transports our produce to market, whether that vehicle be a vessel or a waggon, or whether it be the property of a citizen or a foreigner is manifestly an equal deduction from the gross value of our productions.

10. That for the last reason also it is as bad policy for an agricultural country to aim at drawing revenue from vessels as from farming waggons. This position however is not intended in the least degree to influence the question concerning the expediency of reasonable duties on foreign tonnage expressly to favor our own ships and without a view to revenue.
11. That if the fund produced by this impost on foreign vessels (in the laying of which it is conceived no view to revenue should be had) is adequate to defraying the cost and charges of improvements and establishments for the promotion and accomodation of navigation, ’tis not consistent with the landholders interest to oblige the American shipping to contribute to it, more than it would be to make their waggons contribute to the ordinary expence of repairing the highways.
12. That by encouraging our navigation in general by exempting it from every avoidable charge and burden, we lessen or remove the necessity and inducements to expensive and (often) deceptive bounties and premiums to encourage particular branches, from mere naval policy, and other measures of doubtful propriety.
13. It is generally to be presumed that a branch of commerce, which has been known and pursued by a nation for several years and which still requires the aid of bounties is not worth following, as a trade, though considerations of policy may sometimes, yet very seldom, render it expedient to give it that assistance.
14. That no foreign nation can be reasonably displeased with or consider itself as improperly treated by a general regulation the tendency of which is to produce the same effects upon their navigation or commerce, which their general or particular laws produce and are avowedly intended to produce upon ours.
15. That the shipping of the United States (which is two thirds of the whole Tonnage employed by them) is, in co-operation with the shipping of any foreign nation adequate to the importation of many times the quantity of goods with which that nation supplies us.
16. That if no prohibition to export, nor no new duty on tonnage is laid on foreign vessels they will be as well able to export our produce as now, and consequently no present vent or foreign market for it can be lost or diminished.

If the members of the legislature from the several parts of the union should not on examination dissent from the foregoing propositions, they may contribute to a concordance in accepting or rejecting the following
Measures for Encouraging the Navigation of the United States.

I. To exempt American coasting vessels from the tonnage of six cents.
II. To exempt American fishermen from the same. This class of traders are aided by heavy bounties by all our rivals. To relieve them from unnecessary charges appears therefore to be expedient on our part and seems to be safe and inoffensive.

III. To exempt American ships in the foreign trade from the tonnage of 6 cents.
IV. To give such further aid to the fisheries as on consideration of the expected report of the Secretary of State shall be found expedient.
V. To prohibit the interference of foreigners in our coasting trade, with an exception in favor of the cargoes they may have last brought in until they shall have sold and delivered them to a purchaser.
VI. To confine the importation of goods to the ships of the nation making or producing them and our own.
VII. To apply the surplus of the tonnage in building Lighthouses, Beacons, Buoys, public piers, dock yards, naval fortifications to be occupied also as naval hospitals, nautical schools and other measures that will give aid, and permanency to our navigation. If this idea were to be adopted by law the Tonnage of six cents would be less exceptionable, but its expediency would still be doubtful.
VIII. The encouragement of the manufacture of ships, cordage, sail cloth, anchors, paints, brass and iron cannon, sheathing paper, sheet copper, composition metal to be used with copper in lieu of iron work, small arms of all kinds, gunpowder, &c.
IX. The free importation of hemp, iron, wood and timber for the promotion of those manufactures and for the preservation of our magazines of
   
   Treaty

 timber. The attaining of the right to cut and import mahogany, cedar and logwood from Honduras, Campeachy and the Musquito Shore is of consequence to our Shipbuilding in this view, and to our carrying trade; also the right to import Mahogany and Logwood from French St. Domingo.
X. The encouragement of Manufactures in general will aid our Navigation, if we admit raw articles free of duty, such as cotton, copper, iron, hemp, &c. because our exports being much more bulky than our imports our Ships return often two thirds or half empty. By making raw articles free we could obtain a freight home out of those bulky commodities. New England would take iron always and hemp now from Russia; the middle and northern towns would take cotton from Bombay and Surat; and so of wool and other articles.
XI. The junction of Chesapeake bay and Albemarle sound and that of Chesapeak and Delaware bays by canals and other improvements of the same nature, by substituting boats for waggons would add greatly to our nursery for seamen and consequently encourage navigation. Of the same nature will be the effect of the canal from the Virginia collieries to James River, as it will exceedingly promote the coasting trade in coal. This is found the most certain source of mariners on any sudden emergency in England.
XII. A reduction of the Admiralty fees which are oppressive in private suits, and particularly in the little but frequent business of disputes about Seamen’s wages.
XIII. The abolition of the discrimination of 20 cents in favor of “recorded vessels” or vessels built in the United States but belonging to foreigners. This is a sacrifice of Navigation which wants aid, to the manufactory of ships which does not want it.

XIV. Regulating the business of pilots throughout the United States.
XV. The regulation of harbors throughout the United States.
XVI. To guard against frauds in the ownership of vessels, by penalties on persons who shall have collusively held or shall have collusively transferred an American ship or without notice in a limited time after, by providing a power to call in registers occasionally, by the form of the oath of the Master, by the form of the oath of the owner, by obliging all the owners to swear to the register, by the forfeiture of the vessel, collusively held, to the use of the informer.
XVII. The establishment of health offices in all our principal ports to avoid as far as may be prudent, the injurious and expensive delays of quarantines.
XVIII. The exemption of professed mariners from militia duty, whether officers or common sailors.

The exemption of our own ships from the Tonnage of six cents will be favorable to our Agriculture, because, as hath been remarked it will be a diminution of the charges on carrying our productions to foreign markets. It is the more advisable in the foreign trade because the freight of a bushel of wheat, for example, to Europe is more than from most of the great corn countries of Europe to their principal foreign markets. Sicily for instance can supply all the ports in the South of France, and most of those in the South of Spain without going out of the Mediterranean, and can export to Cadiz, Lisbon, Bilboa, &c. at much less than an American freight. In the fisheries an exemption from the duty of six cents appears to be a small and very reasonable encouragement when compared with the great bounties extended to this branch of commerce by foreigners. The coasting trade appears plainly to be our principal nursery for Seamen. The licensed coasters being 113,000 Tons, will be found, with those under 20 Tons, to be more than our foreign traders; for if the American traders to foreign parts make on a medium three entries per annum then the duty on 363,000 Tons will appear to be paid by 121,000 Tons of vessels. As we have no foreign colonies, a very extensive sea coast, and an unexampled variety of productions, and as our wood boats will be gradually exchanged for colliers, it is plain that the coasting trade will be more important to us than any other branch of navigation and more valuable to the United States than to any other country in the world.
Before closing these remarks upon the abolition of the Tonnage of six cents it may be observed that the foreign Tonnage in one year preceding 30th. September 1790 was about 135,000 Dollars, and the light houses and other nautical establishments through the year 1790 have only required appropriations of 44,442 Dollars including the grant for building one of the best lighthouses that will exist, which grant is larger by one third than what proves requisite, and the finishing of that at Portland head.

The proposed regulation for confining importations to our own ships and those of the nation making or producing the commodities, must prove a very efficient measure. Let us examine its effects on any particular Nation, taken in combination with another regulation, viz. the addition of 10 per cent to the quantum of the duties on goods in foreign bottoms. Let the British shipping be the example. The confining clause will cut off from those vessels the importation of all China goods, all East India goods, all melasses, coffee, cocoa and other articles from the French West Indies, all coarse salts from all the world except the trifle from their West Indies, all goods from Amsterdam or Rotterdam, that is all goods from Holland, all french brandies, wines, fruits, &c. In short it will deprive them of all participation in the freight of our importations, except from their own dominions. The additional 10 per cent will operate against them upon all our importations from their dominions, except in one particular, viz. those from their insular and other colonies. The course of the business then, exhibited by figures, will be as follows.



Dollars


Let the new duties under the present impost act be taken at  }
3,000,000


It is proved by the late return that near three fourths of



the goods imported have received the allowance of the



10 per cent deduction, that is to say, there are imported in



American bottoms—¾ of 3,000,000 which deduct is



2,250,000, say only
2,200,000


There will be imported then in foreign bottoms goods



that pay duty to the amount of
800,000


Of these the English vessels would lose the following by



the confining clause— Teas, and other China and East



India goods, wines, brandies, gin, arrack, foreign rum



except their own, Dutch, Russian, French, German, and



other dry or bale goods, coarse salt from Europe, melasses,



foreign iron, cordage, hemp, and other articles of which



the duties will probably be one half of the above remainder;



which deduct, say
400,000



400,000


There will remain Rum, coffee, sugar, fish &c. from the British colonies, and goods from Cuba, S. America and other foreign ports into which our vessels are not admitted, being less than one seventh of our imports.
Should Great Britain complain of it, she may be told it is not aimed at her, for the terms of the act should be general—that it is taken from her own existing laws—and that we are ready to repeal our clause as it regards all our dominions, if they will repeal as generally.
Foreigners at present do but little in our coasting trade, but the encouragement of this branch of our navigation, that will arise from a prohibition, is still desirable. Whatever interference by foreigners does take place will be prevented. A safe principle of legislation will be adopted in our navigation system. The merchants and mariners of the United States will consider this branch as secured to them  exclusively, and will have more confidence to extend in it. Our coasting vessels being a moiety of our shipping and encreasing, those seamen whom we employ that are subjects of any foreign power with whom we may be at war, will be able to find a safer employment there, without leaving our service, than if they should go into our ships in foreign trades. This it will be perceived, must be a great advantage to us considering how many of our seamen are or have been subjects of Great Britain, the legal doctrines of that nation with regard to a subjects allegiance and the compulsion on and temptation to British sailors to enter on board their ships after capture. By emplying our own seamen in the foreign trade, these hazards will be so avoided, and a vacancy will be created into which the foreigners in our employ may be introduced.
The XVI article wants attention: There is no doubt but that many frauds are committed. Penalties might be inflicted, if a merchant, owning a vessel, and assuming to be a citizen of the United States, should be found exercising functions or pursuing objects or callings in a foreign country, which require or are accompanied with acknowledgment of a foreign allegiance. In such case or any other case of fraud in regard to the ownership of a vessel the person might be rendered liable to an action (or his property to Attachment) for reimbursement of the public dues, of which the pretended ownership had occasioned the United States to be deprived, and the vessel might be forefeited to the informer.
Should the above two regulations [the 10 ⅌ Cent additional and the confining clause] have the expected effect upon the inward voyage of foreign vessels, tis plain it must also affect us favorably in the competition for the carrying of our produce to foreign countries. It would decrease the sum of their benefits in the American voyage and thus prevent their being found here in the same numbers to interfere with our vessels in the transportation of our produce.
Were France, Spain and Portugal to adopt the confining regulation the carrying trade of the world would sustain a considerable revolution, and, consequently, considerable effects would be produced upon the balance of naval power.


   
   The public faith will require an adequate fund in lieu of that arising from these three sources, to be provided.




   
   Enlarging on this head here, is deemed improper.




   
   The coasters above 20 Tons appear to be 113,000 Tons.


